
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20


BOISE CASCADE CORPORATION

DIRECTOR STOCK OPTION PLAN

(As Amended Through December 13, 2002)

--------------------------------------------------------------------------------


BOISE CASCADE CORPORATION
DIRECTOR STOCK OPTION PLAN

        1.    Plan Administration and Eligibility.
                1.1    Purpose.    The purpose of the Boise Cascade Corporation
(the "Company") Director Stock Option Plan (the "Plan") is to encourage
ownership of the Company's common stock by its nonemployee directors.
                1.2    Administration.    The Executive Compensation Committee
or any successor to the Committee (the "Committee") shall have final discretion,
responsibility, and authority to administer and interpret the Plan. This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. The Committee's
responsibilities for administration and interpretation of the Plan shall be
exercised by Company employees who have been assigned those responsibilities by
the Company's management. Any Company employee exercising responsibilities
relating to the Plan in accordance with this section shall be deemed to have
been delegated the discretionary authority vested in the Committee with respect
to those responsibilities, unless limited in writing by the Committee. Any
Participant may appeal any action or decision of these employees to the
Company's General Counsel and may request that the Committee reconsider
decisions of the General Counsel. Any interpretation by the Committee shall be
final and binding on the Participants.
                1.3    Participation in the Plan.    Individuals who are
directors of the Company as of each January 1, and who are not employees of the
Company or any of its subsidiaries, are eligible to receive grants of options in
that calendar year in accordance with Section 3.1 of this Plan ("Eligible
Directors").
        2.    Stock Subject to the Plan.
                2.1    Number of Shares.    The maximum number of shares of the
Company's $2.50 par value Common Stock ("Common Stock" or "Shares") which may be
issued pursuant to options granted under this Plan shall be 200,000 Shares,
subject to adjustment as provided in Section 4.4.
                2.2    Nonexercised Shares.    If any outstanding option under
this Plan for any reason expires or is terminated without having been exercised
in full, the Shares allocable to the unexercised portion of the option shall
again become available for issuance under options granted pursuant to this Plan.
                2.3    Share Issuance.    Upon the exercise of an option, the
Company may issue new Shares or reissue Shares previously repurchased by or on
behalf of the Company.
        3.    Options.
                3.1    Option Grant Dates.    Options shall be granted
automatically to each Eligible Director on July 31 of each year (or, if July 31
is not a business day, on the immediately preceding trading day) (the "Grant
Date"). Any nonemployee director first elected as a director after January 1 but
prior to December 31 in any year shall be granted an option covering the same
number of shares as options granted to Eligible Directors on the Grant Date for
that calendar year. The Grant Date for an option granted to a newly-elected
director hereunder shall be the later of July 31 or the date of such director's
election to the Board, and the Option Price of such option shall be determined
as of such Grant Date.
                3.2    Option Price.    The purchase price per share for the
Shares covered by each option shall be the closing price for a share of Common
Stock as reported on the composite tape by the New York Stock Exchange, or
another generally accepted pricing standard chosen by the Company, on the Grant
Date (the "Option Price").
 
 
 

1

--------------------------------------------------------------------------------


                3.3    Number of Option Shares.    The number of Shares subject
to options granted to each participating director on each Grant Date will be
3,000. The Board of Directors may increase or decrease this number, not more
frequently than once each year, by action taken at least 6 months prior to the
Grant Date for which such increase or decrease is effective.
                3.4    Director Terminations.    If a director participating in
this Plan retires, resigns, dies, or otherwise terminates his or her position on
the Company's Board of Directors, he or she shall not be eligible to receive a
grant of an option in any year following the year in which he or she terminates.
                3.5    Written Documentation.    Each grant of an option under
this Plan shall be evidenced in writing, which shall comply with and be subject
to the terms and conditions contained in this Plan.
                3.6    Nonstatutory Stock Options.    Options granted under this
Plan shall not be entitled to special tax treatment under Section 422A of the
Internal Revenue Code of 1986.
                3.7    Period of Option.    Options may be exercised 12 months
after their Grant Date, provided, however, that options held by a director shall
be immediately exercisable upon the occurrence of any of the events described in
Section 3.11, recognizing that Rule 16b-3 under the Securities Exchange Act of
1934, as amended (the "Act"), may limit a director's ability to resell the
Shares acquired upon the exercise until 6 months after the Grant Date. No option
shall be exercisable after the earlier to occur of (a) 3 years from the date
upon which the option holder terminates his or her position as a director of the
Company or (b) 10 years from the option's Grant Date.
                3.8    Exercise of Options.    Options may be exercised only by
written notice to the secretary of the Company and payment of the exercise price
in (i) cash, (ii) Shares, (iii) a loan from the Company, or (iv) delivery of an
irrevocable written notice instructing the Company to deliver the Shares being
purchased to a broker selected by the Company, subject to the broker's written
guarantee to deliver cash to the Company, in each case equal to the full
consideration of the Option Price for the Shares which are being exercised.
Options may be exercised in whole or in part.
                3.9    Options Not Transferable.    Each option granted under
this Plan shall not be transferable by the optionee other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order as defined by the Internal Revenue Code of 1986, as amended, or Title I of
the Employee Retirement Income Security Act of 1974, as amended, and the rules
and regulations thereunder. No option granted under this Plan, or any interest
therein, may be otherwise transferred, assigned, pledged, or hypothecated by the
director to which the option was granted during his or her lifetime, whether by
operation of law or otherwise, or be made subject to execution, attachment, or
similar process.
                        Notwithstanding the foregoing, Options granted to or
held by any director may be transferred as a gift (but not sold for value) by
such director to any immediate family member of such director, to a trust
established for the benefit of any immediate family members, to a partnership in
which only immediate family members are partners, or to other similar entities
established for the benefit of immediate family members. Options so transferred
shall continue to be subject to all terms and conditions described in the
applicable Stock Option agreement, and any such transfer by gift shall be
subject to all applicable rules and regulations of the Internal Revenue Service
and Securities and Exchange Commission.
                3.10    Exercise by Representative Following Death of
Director.    A director, by written notice to the Company, may designate one or
more persons (and from time to time change such designation), including his or
her legal representative, who, by reason of the director's death, shall acquire
the right to exercise all or a portion of an option granted under this Plan. Any
exercise by a representative shall be subject to the provisions of this Plan.
 
 
 

2

--------------------------------------------------------------------------------


                3.11    Acceleration of Stock Options.    Notwithstanding
Section 3.7, if, while unexercised options remain outstanding hereunder:
                        (a)    Any Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 20% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company's then outstanding securities; provided,
however, if such Person acquires securities directly from the Company, such
securities shall not be included unless such Person acquires additional
securities which, when added to the securities acquired directly from the
Company, exceed 20% of the Company's then outstanding shares of common stock or
the combined voting power of the Company's then outstanding securities, and
provided further that any acquisition of securities by any Person in connection
with a transaction described in Subsection 3.11(c)(i) shall not be deemed to be
a change in control of the Company; or
                        (b)    The following individuals cease for any reason to
constitute at least 662/3% of the number of directors then serving: individuals
who, on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors"); or
                        (c)    The consummation of a merger or consolidation of
the Company (or any direct or indirect subsidiary of the Company) with any other
corporation other than (i) a merger or consolidation which would result in both
(a) continuing directors continuing to constitute at least 662/3% of the number
of directors of the combined entity immediately following consummation of such
merger or consolidation and (b) the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 662/3% of the combined
voting power of the voting securities of the Company or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (ii) a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 20% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company's then outstanding
securities; provided, however, if such Person acquires securities directly from
the Company, such securities shall not be included unless such Person acquires
additional securities which, when added to the securities acquired directly from
the Company, exceed 20% of the Company's then outstanding shares of common stock
or the combined voting power of the Company's then outstanding securities, and
provided further that any acquisition of securities by any Person in connection
with a transaction described in Subsection 3.11(c)(i) shall not be deemed to be
a change in control of the Company; or
                        (d)    The stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or the consummation of an
agreement for the sale or disposition by the Company of all or substantially all
of the Company's assets, other than a sale or disposition by the Company of all
or substantially all of the Company's assets to an entity, at least 662/3% of
the combined voting power of the voting securities of which are owned by Persons
in substantially the same proportions as their ownership of the Company
immediately prior to such sale;
then from and after the date on which any such event described in paragraphs
(a) through (d) above occurs (which shall constitute a "change in control" of
the Company), all options previously granted under this Plan shall be
immediately exercisable in full.
 
 
 

3

--------------------------------------------------------------------------------


                        For purposes of this section, "Beneficial Owner" shall
have the meaning set forth in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the "Exchange Act").
                        For purposes of this section, "Person" shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that such term shall not include
(i) the Company or any of its subsidiaries, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
subsidiaries, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
        4.    General Provisions.
                4.1    Effective Date of This Plan.    This Plan shall be
effective December 16, 1994, subject to approval by the shareholders of the
Company. Options may be granted under this Plan only after shareholder approval
of this Plan.
                4.2    Duration of This Plan.    This Plan shall remain in
effect until all Shares subject to option grants have been purchased or all
unexercised options have expired. Notwithstanding the foregoing, no options may
be granted pursuant to this Plan on or after the 10th anniversary of this Plan's
effective date.
                4.3    Amendment of This Plan.    The Board of Directors may
suspend or discontinue this Plan or revise or amend it in any respect, provided,
however, that without approval of a majority of the Company's shareholders no
revision or amendment shall (i) change the number of Shares subject to this Plan
(except as provided in Section 4.4), (ii) change the designation of the class of
directors eligible to participate in the Plan, (iii) change the exercise price
of the options, or (iv) materially increase the benefits accruing to
participants under or the cost of this Plan to the Company. Moreover, in no
event may Plan provisions be amended more than once every 6 months, other than
to comport with changes in the Internal Revenue Code, the Employee Retirement
Income Security Act, or the rules and regulations thereunder. No amendment,
modification, or termination of this Plan shall in any manner adversely affect
the rights of any director holding options granted under this Plan without his
or her consent.
                4.4    Changes in Shares.    In the event of any merger,
consolidation, reorganization, recapitalization, stock dividend, stock split, or
other change in the corporate structure or capitalization affecting the Shares,
appropriate adjustment shall be made in the number (including the aggregate
numbers specified in Section 2.1) and kind of Shares or other securities which
are or may become subject to options granted under this Plan prior to and
subsequent to the date of the change.
        4.5    Limitation of Rights.
                        4.5.1    No Right to Continue as a Director.    Neither
this Plan, nor the granting of an option under this Plan, nor any other action
taken pursuant to this Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that the Company will retain a director for
any period of time, or at any particular rate of compensation.
                        4.5.2    No Shareholders' Rights for Options.    An
optionee shall have no rights as a shareholder with respect to the Shares
covered by his or her options until the date of the issuance to him or her of a
stock certificate therefor.
                4.6    Assignments.    The rights and benefits under this Plan
may not be assigned except as provided in Sections 3.9 and 3.10.
                4.7    Notice.    Any written notice to the Company required by
any of the provisions of this Plan shall be addressed to the secretary of the
Company and shall become effective when it is received.
 
 
 

4

--------------------------------------------------------------------------------


                4.8    Shareholder Approval and Registration Statement.    This
Plan shall be approved by the Board of Directors and submitted to the Company's
shareholders for approval. Any options granted under this Plan prior to
effectiveness of a registration statement filed with the Securities and Exchange
Commission covering the Shares to be issued hereunder shall not be exercisable
until, and are expressly conditional upon, the effectiveness of a registration
statement covering the Shares.
                4.9    Governing Law.    This Plan and all determinations made
and actions taken pursuant hereto shall be governed by and construed in
accordance with the laws of the state of Delaware.

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20

